PUTNAM, J. (dissenting).
Plaintiff performed valuable services for defendant,—both parties expecting that he was to receive compensation therefor. I think he should be allowed to recover what the services were worth. The defendant water commissioners, in the disposal of its bonds, were authorized to do all things necessary to be done in the performance of their duty. Sedg. St. Const. Law, p. 245; Mayor, etc., v. Sands, 105 N. Y. 210-218,11 N. E. 820; Brownell v. Town of Greenwich, 114 N. Y. 518-529, 22 N. E. 24. They could employ plaintiff or any other person as a broker to sell the bonds. They could as well employ him as a broker in New York or Albany. Nor, in my opinion, did it make any difference that plaintiff was a lawyer; that his regular business was not that of a broker. In the sale of defendant’s bonds he acted as a broker, and I am unable to see why defendant commissioners were not as much authorized to employ him as the commissioners in Brownell v. Town of Greenwich, supra, were authorized to employ Andrews (a banker), or the comptroller in Mayor, etc., v. Sands, to employ Sands, as officer of the city. The fact that plaintiff was a citizen of Ft. Edward, and was named as one of a committee, does not interfere with his right to recover, the evidence showing that the services in question were rendered with the understanding that he was to be paid therefor. Mayor, etc., v. Sands, supra; Gould v. Board, 34 Hun, 16; Batchelder v. Epping, 28 N. H. 354. I am, therefore, unable to concur in the opinion of the majority of the court.